REVERSE and RENDER in part; AFFIRMED in part; Remand and Opinion
Filed July 1, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00103-CV

                 IN THE INTEREST OF E.D.E.L., A CHILD

               On Appeal from the 469th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 469-30070-2020

                        MEMORANDUM OPINION
               Before Justices Schenck, Molberg, and Pedersen, III
                           Opinion by Justice Schenck
      Father and Mother appeal the trial court’s order terminating their parental

rights to their son E.D.E.L. In two issues, Father challenges the sufficiency of the

evidence to support four of the six stated statutory grounds for termination of his

parental rights and the trial court’s best interest finding. In two issues, Mother

challenges the sufficiency of the evidence to support all of the stated statutory

grounds for termination of her parental rights and the appointment of the Texas

Department of Family and Protective Services (the “Department”) as the sole

permanent managing conservator of E.D.E.L.
        For the reasons discussed herein, we affirm the trial court’s order terminating

Father’s parental rights to E.D.E.L. and reverse the trial court’s order terminating

Mother’s parental rights and appointing the Department the sole permanent

managing conservator of E.D.E.L. We remand this case for further proceedings in

accordance with this opinion. Because all issues are settled in law, we issue this

memorandum opinion. TEX. R. APP. P. 47.4.

                                           BACKGROUND

        Mother and Father are Guatemalan nationals from Villa Nueva, a mountain

village located on the northwest side of Guatemala. Mother and Father, and their

three children—two girls and one boy—lived in Villa Nueva with Father’s parents.

Mother and Father have very little formal education, and they speak Spanish only.

        Due to the limited employment opportunities in Guatemala, and in particular

the lack of opportunities in Villa Nueva, Mother and Father agreed that Father would

emigrate to the United States and remain in the country for five years in the hopes

that Father could earn enough money to build a home for his family in Guatemala

and educate E.D.E.L. and his sisters. Mother and Father believed Father would be

able to enter and stay in the United States legally if he was accompanied by a young

child. Thus, they decided E.D.E.L., who was then three years and seven months old,

would travel with Father to the United States.1 Father paid thirty thousand quetzales,



    1
      Father explained, because of the proliferation of human trafficking in Mexico, he believed it would
be safer to travel with his son rather than one of his daughters.
                                                  –2–
the equivalent of $4,250 U.S. dollars, to an individual described as a “coyote” who

traveled with Father and E.D.E.L. to the United States border. They traveled the

entire way by bus and arrived at the United States border in approximately twenty

days. During the trip, Father and E.D.E.L. spent the nights in hotels and had three

meals a day.

      Upon arriving in the United States in May 2019, after initially being detained

by immigration and customs enforcement, Father secured employment with a

sponsor in Arkansas. Approximately four months later, Father found what appeared

to be more lucrative work in Plano, Texas. Father and E.D.E.L. thus moved to

Texas. While in Texas, Father and E.D.E.L. lived in a two bedroom apartment in

Collin County with a male friend from Guatemala, two adult females and three

children. Father paid rent of $500 per month, and he and E.D.E.L. slept in the closet

of one of the bedrooms. While living in both Arkansas and Texas, when Father went

to work, he left E.D.E.L. in the care of a woman who looked after children and who

lived nearby. On a few occasions, Father took E.D.E.L. with him to work and

claimed E.D.E.L. would be outside with him while he did landscape work.

      After arriving in the United States, Father began abusing alcohol and became

physically abusive to E.D.E.L., who was then approximately four-years old. On

June 13, 2020, neighbors, or one of the individuals living in the apartment with

Father and E.D.E.L., called the police to report what they suspected as child abuse.

Plano Police Department Officers Casey and Longarello responded. The officers

                                        –3–
found E.D.E.L. in a closet and noticed he had a bump on the left side of his head, as

well as a small amount of blood and a cut on the top of his head. Casey and

Longarello asked Father to explain what had happened. Father admitted to being

intoxicated and striking his son, after his son hit him on the head two times.

        An ambulance took E.D.E.L. to the hospital where he was treated and released

to Child Protective Services (“CPS”) and then placed in foster care.2 Officer Casey

followed the ambulance to the hospital and a CPS investigator met them there. Both

Officer Casey and the CPS investigator described E.D.E.L.’s demeanor at the

hospital as playful.

        A few days later, CPS was able to make contact with Mother through the

Guatemalan Consulate. During the pendency of the case, Father had no visitation

with E.D.E.L., but Mother did. She and E.D.E.L. visited via Zoom approximately

45 times. The majority of the time, E.D.E.L. was not receptive to the visits and the

foster parents and the Court Appointed Special Advocate (“CASA”) volunteer had

to encourage him to engage with Mother. In order to participate in the visits, Mother

had to walk some distance to find cell coverage and it was often dark at the times

the calls were made. E.D.E.L. would become upset when Mother would repeatedly


    2
      A CPS supervisor described the injuries he noted as knots on the left side of E.D.E.L.’s head, a quarter-
size knot directly above his ear, a shallow cut with scabbed blood on the top of his head, a large purple- and
red-colored bruise on his shoulder, bruising on his upper, left shoulder blade, a scabbed scratch on his left
hip, a one-inch scabbed crescent mark on his ribs, a one and a half inch light scrape on his right calf, and
various scarring and marks on the back of his legs. Some of the injuries appeared to be current and some
older. E.D.E.L. was COVID positive and asymptomatic. Thereafter and after an additional exam, E.D.E.L.
was treated for pinworms and later underwent extensive dental work to address tooth decay likely due to
malnutrition.
                                                     –4–
ask when he was coming home3 and began bed wetting when the topic came up in a

meeting with the CASA volunteer, E.D.E.L.’s attorney ad litem and a member from

the Guatemalan consulate. E.D.E.L. was then referred to a counselor to address his

behavioral issues, including his aggression and tantrums.

                                    PROCEDURAL BACKGROUND

            On June 13, 2020, the Department took possession of E.D.E.L pursuant to

section 262.104 of the Texas Family Code. TEX. FAM. CODE ANN. § 262.104. On

June 15, 2020, the Department filed its Original Petition for Protection of the

Child(ren), for Conservatorship, and for Termination in Suit Affecting the Parent–

Child relationship. The Department sought to be named the temporary managing

conservator of the child, alleging a physical abuse and a continuing danger to the

physical health or safety of the child if returned to the parent presently entitled to

possession of the child, namely the Father. On July 1, 2020, the trial court held an

adversary hearing at which Father agreed to orders naming the Department the

temporary managing conservator of E.D.E.L. On August 4, 2020, Father was placed

on a family–service plan.




      3
          Mother was told not to ask E.D.E.L. when he was going to come home, but Mother continued to do
so.
                                                    –5–
       On December 4, 2020, Father pleaded guilty to injury to a child, E.D.E.L., a

third-degree felony, and was sentenced to three years’ confinement with the Texas

Department of Criminal Justice, Correctional Institution Division.4

       Several status hearings were conducted during the pendency of this case, and

the parties discussed the possibility of returning E.D.E.L. to Mother as the non-

offending parent. In connection therewith, two home studies were conducted in

Guatemala. One of the studies was conducted while Mother resided in Father’s

parents’ home, and the other after Mother moved to her parents’ home due to the

Department’s concern about Father returning to his parents’ home upon release from

incarceration and deportation. Both studies found Mother to be “a suitable family

custodial resource,” fit to provide adequate care and protection for E.D.E.L. and the

second study specifically recommended that E.D.E.L. be returned to Mother. The

Department discounted these studies because they did not take into account Father’s

potential presence in the home after his deportation, or the presence of other family

members and continued on the course of terminating the parental rights.

       A trial in this case took place before the court via Zoom over several days

beginning on June 14, 2021 and ending on November 16, 2021. Mother and Father

testified through interpreters. The majority of the trial focused on the best interest

of the child. Because Mother does not challenge the trial court’s best interest



   4
      Due to COVID, once Father was incarcerated services were not readily available to him. Father
indicated he was able to take an Alcoholic’s Anonymous course in English only.
                                               –6–
finding, we will restrict our consideration of evidence relative to the trial court’s best

interest finding to our discussion of Father’s second issue and we will discuss the

evidence that is relevant to the challenged statutory grounds for termination in our

consideration of same.

      At the conclusion of the trial, the court stated it was going to review all of the

documents admitted into evidence and the asserted grounds for termination and

would promptly issue its ruling. The trial court, in its Nunc Pro Tunc Final Order,

found the Department had proven by clear and convincing evidence that Father had:

          1. knowingly placed or knowingly allowed the child(ren)
             [E.D.E.L.] to remain in conditions or surroundings that endanger
             the physical or emotional wellbeing of the child(ren); [TEX. FAM.
             CODE § 161.001(b)(1)(D)]

          2. engaged in conduct or knowingly placed the child(ren)
             [E.D.E.L.] with persons who engaged in conduct that endangers
             the physical or emotional well-being of the child(ren); [TEX.
             FAM. CODE § 161.001(b)(1)(E)]

          3. been convicted or placed on community supervision including
             deferred adjudication community supervision for being
             criminally responsible for the death or serious injury of a
             child(ren) [E.D.E.L.] under the following sections of the Penal
             Code, or under a law of another jurisdiction that contains
             elements that are substantially similar to the elements of an
             offense under one of the following Penal Code Sections, or
             adjudicated under Title 3 for conduct that caused the death or
             serious injury of a child(ren) [E.D.E.L.] and that would constitute
             a violation of one of the following Penal Code sections:
             ...
             Section 22.04 (injury to a child, elderly individual, or disabled
             individual)
             . . . [TEX. FAM. CODE § 161.001(b)(1)(L)(ix)];


                                          –7–
         4. constructively abandoned the child(ren) [E.D.E.L.] who have
            been in the permanent or temporary managing conservatorship
            of an authorized agency for not less than six months, and the
            agency has made reasonable efforts to return the children
            [E.D.E.L.] to him, he has not regularly visited or maintained
            significant contact with the children [E.D.E.L.], and he has
            demonstrated an inability to provide the children [E.D.E.L.] with
            a safe environment. [TEX. FAM. CODE § 161.001(b)(1)(N),];

         5. failed to comply with the provisions of a court order that
            specifically established the actions necessary for the parent to
            obtain the return of the child(ren) [E.D.E.L.] who has been in the
            permanent or temporary managing conservatorship of the
            Department of Family and Protective Services for not less than
            nine months as a result of the child(ren’s) [E.D.E.L.’s] removal
            from the parent under Chapter 262 for the abuse or neglect of the
            child(ren) [E.D.E.L.]; [TEX. FAM. CODE § 161.001(b)(1)(O)];
            and

         6. knowingly engaged in criminal conduct that has resulted in the
            parent’s conviction of an offense and confinement or
            imprisonment and inability to care for the child(ren) [E.D.E.L.]
            for not less than two years from the date of filing the petition;
            [TEX. FAM. CODE § 161.001(b)(1)(Q)][.]

As to Mother, the trial court found the Department had proven by clear and

convincing evidence that she had:

      1. knowingly placed or knowingly allowed the child(ren) [E.D.E.L.] to
         remain in conditions or surroundings that endanger the physical or
         emotional wellbeing of the child(ren) [E.D.E.L.]; [TEX. FAM. CODE
         § 161.001(b)(1)(D)]

      2. engaged in conduct or knowingly placed the child(ren) [E.D.E.L.]
         with persons who engaged in conduct that endangers the physical or
         emotional well-being of the child(ren) [E.D.E.L.]; [TEX. FAM. CODE
         § 161.001(b)(1)(E)]; and

      3. failed to comply with the provisions of a court order that specifically
         established the actions necessary for the parent to obtain the return

                                         –8–
            of the child(ren) [E.D.E.L.] who has been in the permanent or
            temporary managing conservatorship of the Department of Family
            and Protective Services for not less than nine months as a result of
            the child[ren’s] [E.D.E.L.’s] removal from the parent under Chapter
            262 for the abuse or neglect of the child(ren) [E.D.E.L.]; [TEX. FAM.
            CODE § 161.001(b)(1)(O)][.]

The trial court also found that the termination of both Mother’s and Father’s parental

rights was in the best interest of E.D.E.L and named the Department the sole

permanent managing conservator of E.D.E.L. Id. § 161.001(b)(2). This appeal

followed.

                         TERMINATION OF PARENTAL RIGHTS

      The involuntary termination of parental rights involves fundamental

constitutional rights. In re G.M., 596 S.W.2d 846 (Tex. 1980). The Supreme Court

has stated that a natural parent’s desire for—and his right to—the companionship,

care, custody, and management of his child is an interest “far more precious than

any property right.” Santosky v. Kramer, 455 U.S. 745, 758–59 (1982).                  A

termination decree is final and irrevocable, divesting for all time that natural right as

well as all legal rights, privileges, duties, and powers between the parent and child

except for the child’s right to inherit. Holick v. Smith, 685 S.W.2d 18, 20 (Tex.

1985). Courts have recognized that termination of a parent’s rights to his child is

“traumatic, permanent, and irrevocable.” In re M.S., 115 S.W.3d 534, 549 (Tex.

2003). For these reasons, the Texas Family Code and the Due Process Clause of the

United States Constitution require that grounds for termination of parental rights be


                                          –9–
proved by clear and convincing evidence. FAM. § 161.001; Santosky, 455 U.S. at

753–54. And for the same reasons, we strictly construe involuntary termination

statutes in favor of the parent. In re E.R., 385 S.W.3d 552, 563 (Tex. 2012). Clear

and convincing evidence is proof that will produce in the mind of the trier of fact a

firm belief or conviction as to the truth of the allegations sought to be

established. FAM. § 101.007; In re J.F.C., 96 S.W.3d 256, 263–64 (Tex. 2002).

      A court may terminate a parental relationship if it finds by clear and

convincing evidence (1) one or more statutory grounds for termination and (2)

that termination is in the child’s best interest. FAM. § 161.001(b)(1)–(2). Both

elements must be established, and termination may not be based solely on the best

interest of the child as determined by the trier of fact. Tex. Dep’t of Human Servs.

v. Boyd, 727 S.W.2d 531, 533 (Tex. 1987).

                              STANDARD OF REVIEW

      The heightened burden of proof in parental termination cases gives rise to a

concomitantly heightened standard of appellate review. In re N.G., 577 S.W.3d 230,

235 (Tex. 2019) (per curiam). In our legal sufficiency review, we consider all the

evidence in the light most favorable to the finding, though mindful of the heightened

burden of proof in the trial court. In re J.F.C., 96 S.W.2d at 266. “To give

appropriate deference to the factfinder’s conclusions and the role of a court

conducting a legal sufficiency review, looking at the evidence in the light most

favorable to the judgment means that a reviewing court must assume that the

                                       –10–
factfinder resolved disputed facts in favor of its finding if a reasonable factfinder

could do so.” Id. In other words, we will disregard all evidence that a reasonable

factfinder could have disbelieved or found to have been incredible. Id. If, after

conducting this review, we determine that no reasonable factfinder could form a firm

belief or conviction that the matter that must be proven is true, then we must

conclude the evidence is legally insufficient. Id.

         In a factual sufficiency review, we consider whether the disputed evidence is

such that a reasonable factfinder could not have resolved the disputed evidence in

favor of its finding. Id. “If, in light of the entire record, the disputed evidence that

a reasonable factfinder could not have credited in favor of the finding is so

significant that a factfinder could not reasonably have formed a firm belief or

conviction, then the evidence is factually insufficient.” Id.

                                             DISCUSSION

    I.      Father

         In his first issue, Father challenges the legal and factual sufficiency of the

evidence to support the trial court’s findings as to certain statutory grounds for

termination of his and Mother’s parental rights and the trial court’s best interest

finding.5 Father admits that two of the predicate statutory grounds for termination

of his parental rights exist. Namely subsections (L) and (Q) (having been convicted


    5
      Given our resolution of Mother’s issues, we need not determine whether Father has standing to
challenge the termination of her rights, and we pretermit discussion of Father’s assertions in this regard.
TEX. R. APP. P. 47.1.
                                                  –11–
for the serious injury of E.D.E.L. under section 22.04 of the penal code and

knowingly engaging in criminal conduct that has resulted in Father’s conviction of

an offense and imprisonment and inability to care for E.D.E.L.).                                     FAM.

§ 161.001(b)(1)(L), (Q). Only one finding alleged under section 161.001(b)(1) of

family code is necessary to support a judgment terminating parental rights. See FAM.

§ 161.001(b)(1); N.G., 577 S.W.3d at 232.

        A.      Termination of Parental                     Rights       Pursuant         to    Sections
                161.001(b)(1)(D) and (E)

                1. Applicable Law

        Absent termination pursuant to subsections (D) and (E), an admission, such

as Father’s, to conduct authorizing termination pursuant to subsections (L) and (Q),

would end our inquiry as to the first element of a suit affecting the parent–child

relationship. Because the trial court’s order also terminated Father’s parental rights

pursuant to subsections (D) and (E), and because terminating a parent’s rights under

subsections (D) and (E) can be used as a basis to terminate the parent’s rights to

another child under subsection (M),6 terminating rights under (D) and (E) has

significant collateral consequences. N.G., 577 S.W.3d at 234. A parent has due

process rights regarding the care, custody, and control of his children, and due

process requires a heightened standard of review of a trial court’s finding under


    6
     Under subsection (M), a court may terminate parent’s rights if the court finds, by clear and convincing
evidence, that the parent has had his “parent–child relationship terminated with respect to another child
based on finding that the parent’s conduct was in violation of Subsection (D) or (E) or substantially
equivalent provisions of the law of another state.” FAM. § 161.001(b)(1)(M).
                                                  –12–
subsections (D) and (E), even when another ground is sufficient for termination,

because of the potential consequences for parental rights to a different child. Id. at

235. The due process and due course of law requirements mandate that an appellate

court detail its analysis for an appeal of termination of parental rights under

subsections (D) or (E). Id. at 237.

      Under section 161.001(b)(1)(D) of the family code, parental rights may be

terminated if clear and convincing evidence supports a finding that the parent

“knowingly placed or knowingly allowed the child to remain in conditions or

surroundings which endanger the physical or emotional well-being of the child.”

FAM. § 161.001(b)(1)(D). Endanger means more than a threat of metaphysical

injury or the possible ill effects of a less-than-ideal family environment, but it is not

necessary that the conduct be directed at the child or that the child actually suffers

injury. Boyd, 727 S.W.2d at 533.

      The focus of an allegation under subsection (D) is the suitability of the

children’s living conditions. In re M.C., 352 S.W.3d 563, 566 (Tex. App.—Dallas

2011, no pet.). To prove endangerment under subsection (D), the Department has

to prove that the parent knowingly placed or knowingly allowed the child to remain

in conditions or surroundings that endangered the child’s physical or emotional well-

being. See id. Parental conduct, however, is also relevant to the child’s environment

under subsection (D). In re J.D.B., 435 S.W.3d 452, 463 (Tex. App.—Dallas 2014,

no pet.). “Inappropriate, abusive, or unlawful conduct by persons who live in the

                                         –13–
child’s home is part of the ‘conditions or surroundings’ of the child’s home under

subsection (D).” Id. at 464; see also In re W.S., 899 S.W. 2d 772, 776 (Tex. App.—

Fort Worth 1995, no writ) (“environment” refers not only to the acceptability of the

living conditions but also to a parent’s conduct in the home).

      Section 161.001(b)(1)(E) allows for termination of parental rights if clear and

convincing evidence supports a finding that the parent “engaged in conduct or

knowingly placed the child with persons who engaged in conduct which endangers

the physical or emotional well-being of the child.” FAM. § 161.001(b)(1)(E). The

focus of an allegation under subsection (E) is the parent’s conduct, either by act or

omission. J.D.B., 435 S.W.3d at 463–64. An allegation under (E) must be supported

by evidence of a voluntary, deliberate, and conscious course of conduct by the parent

and not an isolated act or omission. Id. If the evidence shows a course of conduct

which has the effect of endangering the physical or emotional well-being of the

child, a finding under (E) is supportable. Boyd, 727 S.W.2d at 534. As a general

rule, conduct that subjects a child to a life of uncertainty and instability endangers

the physical and emotional well-being of a child. In re J.O.A., 283 S.W.3d 336, 346

n.4 (Tex. 2009).

      Because the evidence concerning these two statutory grounds for termination

is interrelated, we consolidate our examination of it. In re C.V.L., 591 S.W.3d 734,

750 (Tex. App.—Dallas 2019, pet. denied).

             2. Application of the Law to the Facts

                                        –14–
      E.D.E.L. was removed because Father physically abused him.                 Father

admitted that he hit E.D.E.L. with a leather belt while he was intoxicated. E.D.E.L.

suffered injuries as a result. Father also admitted that he hit E.D.E.L. for urinating

in his work truck. The evidence further established E.D.E.L. was traumatized by the

physical abuse and was afraid of Father. A parent who, by commission or omission,

exposes the child to or fails to protect the child from the risk of physical injury or

emotional harm engages in conduct that endangers the child. In re J.N.G., No. 14-

15-00389-CV, 2015 WL 5634366, at *6 (Tex. App.—Houston [14th Dist.] Sept. 24,

2015, no pet.) (mem. op.); see also In re X.J.R., No. 04-20-00368-CV, 2021 WL

112175, at *4 (Tex. App.—San Antonio Jan. 13, 2021, pet. denied) (mem. op.)

(evidence Dad punched child in the stomach, spanked children with a belt, hit them

in the face and choked them, and physically abused Mom sufficient to support

predicate findings under subsections (D) and (E)).

      Considering all of the evidence under the appropriate standards of review, we

conclude the trial court could have formed a firm belief or conviction that Father

knowingly allowed E.D.E.L. (1) to remain in conditions or surroundings, and (2)

engaged in conduct, which endangered the physical and emotional well-being of

E.D.E.L. See Dupree v. Tex. Dep’t of Prot. & Reg. Servs., 907 S.W.2d 81, 85–86

(Tex. App.—Dallas 1995, no writ). The evidence is therefore legally and factually

sufficient to support the trial court’s finding under subsections (D) and (E).



                                        –15–
       B.      Termination of Parental                   Rights      Pursuant        to    Sections
               161.001(b)(1)(N) and (Q)

       We need not address Father’s arguments concerning termination of his

parental rights under subsections (N) and (O) because the evidence is sufficient to

support termination of his paternal rights under subsections (D) and (E) and Father

concedes termination under subsections (L) and (Q). TEX. R. APP. P. 47.1. Only

one finding alleged under section 161.001(b)(1) of the family code is necessary to

support a judgment terminating parental rights when there is also a finding that

termination is in the child’s best interest. In re A.V., 113 S.W.3d 355, 362 (Tex.

2003).

       We overrule Father’s first issue.

       C.      Best Interest of the Child

       In his second issue, Father challenges the legal and factual sufficiency of the

evidence to support a finding that termination of his parental rights was in the best

interest of E.D.E.L.7

               1. Applicable Law

       A judicial determination of the “best interest” of a child “is not dependent

upon, or equivalent to, a finding that the child has been harmed by abuse or neglect

or is in danger of such harm.” In re M.J.P., No. 05-16-01293-CV, 2017 WL 655955,



   7
      Father also contends that the evidence is insufficient to support the trial court’s finding that
termination of Mother’s parental rights was in the best interest of E.D.E.L. We need not address this
contention given our agreement with Mother’s evidentiary challenge. See TEX. R. APP. P. 47.1.
                                               –16–
at *6 (Tex. App.—Dallas Feb. 17, 2017, no pet.) (mem. op.). Rather, “best interest”

is “a term of art encompassing a much broader, facts-and-circumstances based

evaluation that is accorded significant discretion.” Id. (quoting In re Lee, 411

S.W.3d 445, 460 (Tex. 2013) (orig. proceeding)); see also In re C.R., 263 S.W.3d

368, 375 (Tex. App.—Dallas 2008, no pet.) (“[P]arental rights may not be

terminated merely because a child might be better off living elsewhere.”).

      The supreme court has identified nine factors that may assist our review of a

best-interest finding:

      (1) the desires of the child; (2) the emotional and physical needs of the
      child now and in the future; (3) the emotional and physical danger to
      the child now and in the future; (4) the parental abilities of the person
      seeking custody; (5) the programs available to assist the person seeking
      custody in promoting the best interest of the child; (6) plans for the
      child by the person seeking custody; (7) the stability of the home or
      proposed placement; (8) the acts or omissions of the parent that may
      indicate the parent-child relationship is not a proper one; and (9) any
      excuse for the acts or omissions of the parent.

Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976). The Holley factors focus

on the best interest of the child, not the best interest of the parent, and are not

exhaustive. Dupree, 907 S.W.2d at 86; In re C.H., 89 S.W.3d 17, 27 (Tex. 2002).

      A best interest finding need not be supported by evidence of

every Holley factor, particularly if there is undisputed evidence, as in this case, that

the parental relationship endangered the child’s safety. See C.H., 89 S.W.3d at 27.

Undisputed evidence of just one factor may be sufficient in a particular case to

support a finding that termination is in the child’s best interest. C.V.L., 591 S.W.3d

                                         –17–
at 753. On the other hand, the presence of scant evidence relevant to each factor will

generally not support such a finding. C.H., 89 S.W.3d at 27. Further, the same

evidence can be relevant to both section 161.001(b)(1) termination grounds and the

child’s best interest. In re D.W., 445 S.W.3d 913, 925 (Tex. App.—Dallas 2014,

pet. denied). We conclude the first, second, third, sixth, seventh, and eighth Holley

factors are relevant to the best interest finding in this case.8

        The first Holley factor, the child’s desires, is generally considered neutral

where, as here, the child did not testify due to his young age. See In re C.V.L., 591

S.W.3d at 754. Nevertheless, here the evidence established Father’s actions caused

emotional trauma to E.D.E.L., that E.D.E.L. is afraid of Father, and refers to him as

“mean daddy.” Thus, this factor weighs in favor of the trial court’s best interest

finding as it concerns Father, especially when considered in connection with other

Holley factors. See J.E.D., No. 11-19-00166-CV, 2019 WL 5617645, at * 2 (Tex.

App.—Eastland Oct. 24, 2019, no pet.) (mem. op.) (court considered Father’s

actions causing emotional trauma to child, evidence child has nightmares and

depression, is scared of Father, and says he “hates” Father and does not want him to

come home in determining the best interest of the child).

        With respect to the second Holley factor—the emotional and physical needs

of E.D.E.L.—the record establishes that E.D.E.L. was six years’ old at the


    8
      Holley factors 4 (parental abilities), 5 (programs available to person seeking custody) and 9 (excuse
for acts of parent) do not inform our decision on the best interest finding because Father is not seeking
custody of the child and admits that he had no excuse for his actions that injured E.D.E.L.
                                                  –18–
conclusion of the trial in this case. He will, therefore, require constant emotional

and physical support for many years. He is dependent solely upon a caregiver for

his needs and for protection. The evidence established Father has not attended

E.D.E.L.’s needs. Thus, this factor weighs in favor of terminating Father’s paternal

rights.

          Next, we note that the same evidence that supports the trial court’s findings

of predicate violations under subsections (D), (E), (L) and (Q)–endangerment and

criminal conduct—support the trial court’s finding that termination of Father’s

parental rights is in the best interest of E.D.E.L. See J.E.D., 2019 WL 5617645, at

* 2 (court considered trial court’s findings pursuant to subsections (E), (L) and (Q)

in determining the best interest of the child). Specifically, those finding are very

significant as to the third and eighth Holley factors—physical danger to the child in

the future and acts of parent that indicate the parent–child relationship is not a proper

one. See Rogers v. Dep’t. of Family & Protective Servs., 175 S.W.3d 370, 378 (Tex.

App.—Houston [1st Dist.] 2005, pet. dism’d w.o.j.). We conclude the third and

eighth Holley factors weigh in favor of terminating Father’s parental rights.

          With respect to the sixth and seventh Holley factors, concerning the plans for

the child and stability of the proposed placement, the evidence established E.D.E.L.

was thriving in foster care, that at the time of trial there were no concrete plans for

adoption, it will take time to obtain permanent residency or citizenship status, and

there is a possibility that E.D.E.L. could be deported. Father’s proposed placement

                                           –19–
is with Mother. There was conflicting evidence as to whether Father would reunite

with Mother when he is released from incarceration and deported. In addition, the

Department presented evidence Mother had not educated herself on how to help

E.D.E.L. deal with the trauma he suffered as a result of Father’s abuse, did not seem

to even acknowledge or understand E.D.E.L. suffered emotional trauma, and

E.D.E.L. did not appear to be bonded to Mother. We conclude these Holley factors

neither weigh in favor or against the trial court’s best interest finding.

         Our Holley factor analysis leads us to the conclusion that a reasonable

factfinder could have reasonably formed a firm belief or conviction that termination

of Father’s parental rights was in E.D.E.L.’s best interest. The evidence is, therefore,

factually and legally sufficient to establish that termination was in E.D.E.L.’s best

interest. We overrule Father’s second issue.

   II.      Mother

         In her first issue, Mother challenges the legal and factual sufficiency of the

evidence to support the trial court’s findings on the three statutory grounds for

termination of her parental rights. Mother does not challenge the trial court’s best

interest finding.

         A. Termination of Parental Rights Pursuant to Sections 161.001(b)(1)(D)
            and (E)

            1. Applicable Law




                                          –20–
      As stated supra in section I. A. 1., subsections (D) and (E) both require proof

of endangerment.       Subsection (D) addresses the child’s surroundings and

environment while subsection (E) addresses parental misconduct. J.D.B., 435 at

463. Subsection (D) is not a basis for terminating parental rights if the parent was

unaware of the endangering environment. In re A.L.H., 468 S.W.3d 738, 746 (Tex.

App.—Houston [14th Dist.] 2015, no pet.).

             2.     Application of the Law to the Facts

      The Department contends that Mother knowingly endangered E.D.E.L. by

allowing him to travel to the United States and live with Father, pointing to the risks

associated with the trip and the mistreatment leading to the termination of Father’s

parental rights. Both contentions fail for similar reasons. As detailed below, the

Department introduced no evidence, and certainly not clear and convincing

evidence, that Mother had any knowledge of Father’s lack of fitness or that E.D.E.L.

would be unsafe in his care.

      We start with the conditions obtaining in the Plano apartment that led to

Father’s arrest. The evidence established E.D.E.L. lived in an apartment with Father,

three other adults, and three children and that Father and E.D.E.L. slept in one of the

bedroom’s closet. While a criminalist with the Plano Police Department noted what

appeared to be blood on the bathroom sink, mirror, toilet, paper towels and on an

article of clothing, and saw approximately ten empty beer bottles in the apartment,

she indicated that the apartment was not cluttered, was slightly unkempt, but not

                                        –21–
extremely dirty.       To the extent any of these conditions could be considered

dangerous in the first instance, the Department produced no evidence Mother knew

about any of these conditions prior to E.D.E.L.’s removal. See A.L.H., 468 S.W.3d

at 746. Subsection (D) unambiguously requires proof that Mother knowingly

exposed E.D.E.L. to an endangering environment. Id. at 747. The Department failed

to meet its burden in this respect.

       While the Department faulted Mother for not inquiring into E.D.E.L.’s living

accommodations in the United States and supervision when Father was working, it

is apparent from the record that Mother entrusted the care of her son to Father and

the Department presented no evidence suggesting Mother should have suspected

Father would subject the child to dangerous living conditions.9 Mother testified that

she spoke with Father and E.D.E.L. often and no evidence was presented that Mother

was alerted to any issue with respect to E.D.E.L. Moreover, as to the Department’s

criticism of Mother with respect to the care of E.D.E.L. while Father worked, the

Department presented no evidence that E.D.E.L. was harmed while in the care of

these individuals, let alone any evidence that the individuals to whom E.D.E.L.’s

care was entrusted were unfit or otherwise posed a threat to E.D.E.L.

       The Department further contends that the fact that E.D.E.L. had tooth decay

due to malnutrition and pinworms and poor hygiene supports the trial court’s finding



   9
     The Department did not present any evidence of abusive tendencies of Father prior to entering the
United States.
                                               –22–
with respect to subsection (E) as to Mother in Guatemala. While this evidence is

quite probative as to Father, as we have noted, the Department failed to present any

evidence that Mother knew about these conditions, let alone had the means and

opportunity to remedy these issues and chose not to do so. The Department

presented no evidence that dental care was available for the child in Guatemala, that

the child lacked adequate nutrition and while he lived in Guatemala, or that Mother

was aware E.D.E.L. had pinworms and ignored same. And clearly being poor, in

and of itself, is not a ground for termination of parental rights. In re A.N., No. 02-

14-00206-CV, 2014 WL 5791573, at *18 (Tex. App.—Fort Worth Nov. 6, 2014, no

pet.) (mem. op.).

      With respect to E.D.E.L.’s traveling to the United States with Father, once

again, the Department points to no evidence that Mother was aware of any issue with

Father’s care, something even our law presumes to be in E.D.E.L.’s best interest.

See In re C.J.C., 603 S.W.3d 804, 812 (Tex. 2020) (presume fit parent acts in best

interest of child). Instead, it points only to risks inherent therewith.

      Mother testified that she allowed Father to take E.D.E.L. with him because

she believed it was more likely Father could legally enter the United States if the

child was with him. The evidence established Mother and Father made this decision

in an attempt to improve their family’s life, including that of E.D.E.L. The plan was

for Father and E.D.E.L. to stay in the United States for five years until Father could

earn enough money to provide a home for his family in Guatemala. To be sure,

                                         –23–
Mother’s acknowledgement of the danger associated with E.D.E.L.’s travel to the

United States is some evidence of awareness of the danger associated with

emigration. Those dangers, of course, are inherent with the journey and, critically,

were confronted with Father’s presence and supervision. If awareness of a danger

alone was clear and convincing evidence of endangerment, every person

immigrating to this county with a child, legally or illegally, could, for that reason

alone, face termination of their parental rights.

      The evidence established Father arranged travel to the United States through

a coyote. The trip was well planned, and the risks associated with same were

mitigated thereby. Even E.D.E.L.’s counselor acknowledged her belief that simply

letting E.D.E.L. travel from Guatemala to the United States would not be basis to

terminate Mother, the parent staying behind’s, parental rights. Had Mother and

Father simply handed E.D.E.L. over to an unknown person or a person known to be

reckless or dangerous to escort to the United States, we would have a very different

record.

      Having reviewed the record in this case, we conclude the Department did not

present evidence Mother knowingly placed or knowingly allowed E.D.E.L. to

remain in conditions or surroundings which endangered the physical or emotional

well being of the child or engaged in a voluntary, deliberate, and conscious “course

of conduct” that endangered E.D.E.L.’s physical and emotional well-being.



                                         –24–
Accordingly, we conclude there is no evidence to support termination of Mother’s

parental rights under subsections (D) and (E).

      B. Termination of Parental Rights Pursuant to Section 161.001(b)(1)(O)
         – Failure to Complete Services

      A trial court’s order under family code section 161.001(b)(1)(O) is “a mandate

or directive that establishes some steps or actions necessary for the parent to obtain

return of the child who is in the Department’s custody.” N.G., 577 S.W.3d at 238.

A failure to complete services can serve as a predicate act for involuntary termination

if the Department proves by clear and convincing evidence that the parent has:

      failed to comply with the provisions of a court order that specifically
      established the actions necessary for the parent to obtain the return of
      the child who has been in the permanent or temporary managing
      conservatorship of the Department of Family and Protective Services
      for not less than nine months as a result of the child’s removal from the
      parent under Chapter 262 for the abuse or neglect of the child.

FAM. § 161.001(b)(1)(O) (emphasis added). The Texas Supreme Court has held that

subsection (O) requires the Department to prove that the child was removed from

his or her parent because of abuse or neglect. In re E.C.R., 402 S.W.3d 239, 246

(Tex. 2013); see also In re A.T., No. 05-19-00346-CV, 2019 WL 4126603, at *8

(Tex. App.—Dallas Aug. 30, 2019, no pet.) (mem. op.) (evidence that child was

living with Mother, not Father, at the time of removal “undermines application of

subsection (O)” where only Mother’s conduct led to removal); In re M.K., No. 05-

18-01297-CV, 2019 WL 2283886, at *4 (Tex. App.—Dallas May 29, 2019, no pet.)

(mem. op.) (same); R.J.O. v. Tex. Dep’t of Family & Protective Servs., No. 03-13-

                                        –25–
00478-CV, 2013 WL 6060778, at *1 (Tex. App.—Austin Nov. 13, 2013, no pet.)

(mem. op.) (evidence insufficient to terminate father’s rights under section (O) when

children were in mother’s custody when they were removed, father was not living in

house with children, and they were not removed from father’s care).

         The Department offered evidence that E.D.E.L. was placed in the

conservatorship of the Department as a result of abuse of Father, not Mother. At the

time of the referral and removal, E.D.E.L. was in Father’s sole custody and care.

We conclude the evidence is insufficient to support termination of Mother’s parental

rights under section 161.001(b)(1)(O) because the removal had nothing to do with

claims of abuse or neglect by Mother.10

         Because the evidence is legally insufficient to support the trial court’s findings

of predicate grounds for termination of Mother’s paternal rights, we sustain Mother’s

first issue.

                                        CONSERVATORSHIP

         In her second issue, Mother urges because the evidence is insufficient to

support termination of her parental rights, the trial court erred by naming the

Department the sole permanent managing conservator of E.D.E.L.

         We review the trial court’s conservatorship order for abuse of discretion. In

re J.A.J., 243 S.W.3d 611, 616 (Tex. 2007).                         The issue of sole managing


    10
      Moreover, had subsection (O) been a potential basis for termination of Mother’s parental rights, the
record reflects that, due to the pandemic and hurricanes in Guatemala, services were not available to Mother
where she resided.
                                                  –26–
conservatorship was part of a larger proceeding that resulted in termination of the

parents’ parental rights. We have concluded that the trial court’s termination of

Mother’s parental rights was not support by the evidence. Accordingly, Mother’s

pre-termination status as temporary possessory conservator of E.D.E.L. should be

reinstated. See M.K., 2019 WL 2283886, at *6. Likewise, the Department’s pre-

termination status as temporary managing conservator of E.D.E.L. should be

reinstated. Id. In the absence of termination of both of E.D.E.L.’s parents’ rights,

appointing the Department as sole permanent managing conservator would be an

abuse of discretion. Id. Consequently, we sustain Mother’s second issue and remand

the conservatorship issue for a new trial. See In re F.E.N., 579 S.W.3d 74, 75 (Tex.

2019) (affirming court of appeals decision to remand issue of conservatorship for a

new trial after reversing trial court’s termination of Father’s parental rights).

                                     CONCLUSION

      We conclude the evidence is legally and factually sufficient to support the trial

court’s Final Order terminating Father’s parental rights to E.D.E.L. and we affirm

the trial court’s Final Order in that regard. We conclude the evidence is legally

insufficient to support termination of Mother’s parental rights pursuant to

subsections (D), (E), and (O). We further conclude the trial court abused its

discretion in appointing the Department the sole permanent managing conservator

of E.D.E.L. Accordingly, we reverse that portion of the trial court’s Final Order

terminating Mother’s parental rights to E.D.E.L. and render judgment denying the

                                         –27–
Department’s request to terminate Mother’s parental rights. We further reverse the

Final Order of the trial court naming the Department the sole permanent managing

conservator of E.D.E.L., render judgment reinstating the Department as the

temporary managing conservator of E.D.E.L. and Mother as the temporary

possessory conservator of E.D.E.L., and remand the issue of permanent

conservatorship to the trial court for a new trial.




                                             /David J. Schenck/
                                             DAVID J. SCHENCK
                                             JUSTICE


220103F.P05




                                         –28–
                                     S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                    JUDGMENT

 IN THE INTEREST OF E.D.E.L., A                 On Appeal from the 469th Judicial
 CHILD,                                         District Court, Collin County, Texas
                                                Trial Court Cause No. 469-30070-
 No. 05-22-00103-CV                             2020.
                                                Opinion delivered by Justice
                                                Schenck. Justices Molberg and
                                                Pedersen, III participating.

       In accordance with this Court’s opinion of this date, the final order of the trial
court is AFFIRMED in part and REVERSED in part. We REVERSE that portion
of the trial court’s final order terminating Mother’s parental rights to E.D.E.L. and
the portion of the trial court’s final order naming the Department the sole permanent
managing conservator of E.D.E.L. We RENDER judgment reinstating the
Department as the temporary managing conservator of E.D.E.L. and Mother as the
temporary possessory conservator. In all other respects, the trial court’s judgment
is AFFIRMED. We REMAND this cause to the trial court for further proceedings
consistent with this opinion.

      It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 1st day of July 2022.




                                         –29–